                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION


DEBRA VANHOLTEN, a/k/a Debra                )
Vanholten Shannon                           )
                  Plaintiff,                )
                                            )
v.                                          )       JUDGMENT
                                            )
SUNRISE SENIOR LIVING, and                  )       No. 5:20-CV-550-FL
SUNRISE OF CARY,                            )
                 Defendants.                )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of defendant Sunrise Senior Living’s motion to dismiss, or alternatively, to compel
enforcement of a dispute resolution agreement, plaintiff’s motion to strike and motion to seal.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
June 15, 2021, and for the reasons set forth more specifically therein, the court GRANTS
defendant’s motion to dismiss or in alternative, motion to compel enforcement of dispute
resolution agreement. Plaintiff’s complaint is DISMISSED WITHOUT PREJUDICE.

This Judgment Filed and Entered on June 15, 2021, and Copies To:
Debra Vanholten (via US mail) 540 Gary Street, Camden, SC 29020
Ann H. Smith / Joshua R. Adams (via CM/ECF Notice of Electronic Filing)

June 15, 2021                        PETER A. MOORE, JR., CLERK

                                       /s/ Sandra K. Collins
                                     (By) Sandra K. Collins, Deputy Clerk




          Case 5:20-cv-00550-FL Document 31 Filed 06/15/21 Page 1 of 1
